Citation Nr: 0004506	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  94-48 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a chest injury.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to October 
1957 and from September 1961 to November 1961

This appeal arose from a September 1994 rating action the 
Louisville, Kentucky, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran had not 
presented new and material evidence to reopen his claim for 
service connection for chest injury residuals.  In January 
1997, the Board of Veterans' Appeals (Board) remanded this 
case for additional development.  After complying with the 
instructions of the remand, the case was returned to the 
Board, which denied his claim by a decision issued in August 
1998.

On February 26, 1999, the Secretary of Veterans Affairs 
(Secretary) filed an unopposed motion to remand this appeal 
with the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter "the Court").  This motion 
requested that the case be remanded to the Board for further 
review given that the test for new and material evidence 
formulated by the Court in Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and relied upon by the Board in its August 1998 
decision, had been overturned.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  On June 30, 1999, the Court issued an 
order granting the motion and vacating the August 1998 Board 
decision.  The case was remanded to the Board for 
consideration pursuant to its order.  Copies of the 
Secretary's Motion for Remand and the Court's Order have been 
placed in the claims file.


FINDINGS OF FACT

1.  The RO, in November 1993, denied reopening the veteran's 
claim for service connection for the residuals of a chest 
injury on the basis that there was no evidence showing 
chronic residuals of an in-service chest injury.

2.  Statements from R. L. Valentine, D. C. and Charles T. 
Crowder, D. C., bear directly and substantially upon the 
specific matter under consideration, are neither cumulative 
nor redundant, and by themselves or with evidence previously 
assembled are so significant they must be considered in order 
to decide fairly the merits of the claim.

3.  The new evidence includes a medical opinion relating the 
veteran's cartilaginous calcifications of the ribs to his 
period of service.


CONCLUSIONS OF LAW

1.  The RO's November 1993 decision refusing to reopen the 
veteran's claim for service connection for chest injury 
residuals is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since the November 1993 denial is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for chest injury 
residuals have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim for entitlement to service connection 
for the residuals of a chest injury is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for the 
residuals of a chest injury.  The RO had refused to reopen 
this claim in November 1993 on the basis that the evidence 
had not shown chronic residuals of an in-service chest 
injury.  He was notified of this decision in December 1993; 
however, he failed to submit a timely notice of disagreement 
with this decision.  As a consequence, it became final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material' as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new,", that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge, 
supra.  New evidence, submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.  See Hodge, supra.  Upon 
reopening the claim a determination must then be made as to 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 
203 (1999).

Pertinent evidence associated with the claims file since the 
November 1993 RO decision includes statements from two of the 
veteran's physicians.  Specifically, a March 1994 letter from 
Dr. Valentine indicated that he had been treating the veteran 
for injuries sustained in a motor vehicle accident, when it 
was discovered that the veteran had cartilaginous 
calcifications of several ribs.  This physician stated that 
these represented a pre-existing condition, possibly caused 
by an old injury.  Dr. Crowder submitted a statement in 
December 1999.  This physician commented that the available 
records had shown that the veteran had suffered an injury in 
1957, which could have been musculoskeletal in nature and 
which may not have been apparent in the acute stages.  
However, it was commented that, over time, keloid formations 
could have developed, which have become more irritated and 
sore.  These letters bear directly and substantially upon the 
specific matter under consideration and were not considered 
by the RO when it made its rating decision in November 1993.  
Moreover, they are so significant that they must be 
considered in order to fairly decide the merits of this 
claim.  These letters therefore constitute new and material 
evidence under 38 C.F.R. § 3.156(a) (1999), and the Board is 
required to reopen the previously denied claim of entitlement 
to service connection for the residuals of an injury to the 
chest.

The Board must now determine whether the veteran's claim is 
well grounded.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §  1131 (West 1991).  To 
establish that his claim is well grounded, the veteran must 
produce competent evidence of a current disability; a disease 
or injury which was incurred in service; and a nexus between 
the disease or injury and the current disability.  Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).  In this case, 
the veteran asserts that he has developed a chest disorder as 
a direct result of an injury sustained in service in 1957.  
His assertions are presumed credible for the purpose of 
determining whether his claim is well grounded.  Considering 
these assertions in conjunction with the letters of March 
1994 and December 1999, the Board finds that the claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board also finds that additional 
development by the RO is needed before the Board can proceed 
in adjudicating the veteran's claim on the merits.



ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for the residuals 
of a chest injury is reopened and found to be well grounded, 
and to this extent only, granted.


REMAND

Once a veteran has submitted a claim that is well grounded, 
VA has a duty to assist him in developing his claim.  In this 
case, VA assistance is necessary; it is found that further 
medical examination and opinion is needed prior to a final 
adjudication on the merits of the veteran's claim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a VA 
examination by an appropriate specialist.  
After reviewing all the evidence of 
record, to include the service medical 
records and the March 1994 and December 
1999 private physician's statements, the 
examiner is to render an opinion as to 
whether the veteran suffers from a 
current chronic chest condition (such as 
cartilaginous calcifications) which can 
be etiologically related to an injury to 
the chest sustained in service in 1957.  
A complete rationale for the opinion 
expressed must be provided.  All 
indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available to 
the examiner for review.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

3.  The RO should then review the entire 
record and determine whether service 
connection for residuals of a chest 
injury is warranted.  If the RO's 
determination remains adverse to the 
veteran, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS	
	Member, Board of Veterans' Appeals


 



